DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 is considered invoking a means plus function for the limitations “oscillation means” since the limitation is not modified by sufficient structure. The oscillatory unit which induces simple harmonic motion taught in page 12 of the specification is considered sufficient structure.
Claims 2-18 are considered invoking a means plus function since none of the claims recite sufficient structure for “oscillation means” in claim 1, from which they depend. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112 (b) for lacking antecedent basis since “the open area” is not previously referred to in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 6, and 18 are rejected under 35 U.S.C. 102 as being anticipated by Chang (U.S. Publication 2012/0171090). 
Regarding claim 1, Chang teaches an apparatus for mixing intensification (Figures 2, 3, 4 and 5); comprising: a plate reactor (Figure 5 is considered reading on a plate reactor, see annotated figure for the plates) provided with a reactor vessel (tubing item 1) provided with smooth periodic constrictions ( SPC), wherein the said smooth periodic constrictions (SPC) are present in two parallels faces of the rectangular or square cross section tube, characterizing the 2D smooth periodic constrictions (figure 2, see cross section with smooth constrictions proximate Do and parallel faces of cross section ends of Dp); a mix chamber (tubing that feeds to the outlet port 10 where agitated material feeds through); and oscillation means to oscillate the liquid or multiphase fluid within the reactor vessel (paragraph 28 Simple Harmonic motion driving device).
Regarding claim 2, Chang teaches wherein said plate reactor is built-up by stacking two or more slices resulting in tubes with rectangular or square cross section (Figure 5 has multiple tubes, stacked in slices, and figure 2 teaches rectangular cross section of top and bottom sides of Dp).
Regarding claim 3, Chang teaches wherein said reactor vessel is provided with smooth edges (outer edge and inner edge proximate item 24 are considered smooth edges).
Regarding claim 5, Chang teaches wherein said reactor plate is assembled and disassembled (items 3 are considered capable of being attached or removed from items 1, paragraph 2 teaches union connections).
Regarding claim 6, Chang teaches wherein said reactor vessel is stacked up by the plates (items 1 are considered a stack of plates).
Regarding claim 18, Chan teaches a use of the apparatus disclosed in claim 1 (see claim 1 rejection) for gas liquid absorption (paragraph 4 teaches liquid solid phase mixing which is considered reading on gas liquid absorption).

    PNG
    media_image1.png
    918
    1127
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9, 10, 11, 12, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Publication 2012/0171090). 
Regarding claim 4 and 9, Chang teaches an inlet and an outlet (paragraph 7). Regarding claim 10, 11, 12, and 13, 14, 15, 16, and 17, Chang teaches varying the length and size of the tube according to the specification of the tube flow reactor (paragraph 20).
Regarding claim 4 and 9, Chang is silent to multiple inlets or multiple outlets. Regarding claims 10 and 11, 12, 13, 14, 15, 16, and 17 Chang is silent to the specific ratios. 
Regarding claim 4 and 9, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to duplicate the number of inlets or outlets in order to mix a wider variety of material or to split the material into two storage units since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Regarding claims 10, 11, 12, 13, 14, 15, 16, and 17 it would have been obvious to one of ordinary skill in the art to modify the tube length between restrictions in order to better control the degree of mixing since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Publication 2012/0171090) in view of Beals (U.S. Patent 3,628,918).
Chang is silent to the language of claims 7 and 8.
Regarding claim 7, Beals teaches a heat exchanger along tubular reactor 14 which is considered capable of regulating the temperature of the reactor so it is totally thermostatized (column 3 lines 54-57). Regarding claim 8, Beals teaches a jacket along a tubular reactor (column 3 lines 54-57).
It would have been obvious to one of ordinary skill in the art to modify the tube reactor of Chang with the thermal jacket of Beals in order to better control the temperature of the materials being mixed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774